Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Vosen on 5/16/22.
The application has been amended as follows: 
In Claims 1 and 9, after the phrase “where each arranged video feed of the arranged plurality of video” delete “fees” and insert –feeds— 

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 9) “moving the virtual arranged plurality of video feeds across a rectangular area, where the rectangular area corresponds to a rectangular area in the browser, where the moving is performed at incremental periods of time in a direction perpendicular to the height, and where the moving is less than the width of any of the video feeds of the arranged video feeds; streaming, to the browser, only video feeds of the plurality of video feeds that, at the current time and at the next increment of time, are at least partially within the rectangular area, and displaying, in the browser, the portions of the streamed video feeds within the rectangular area of the browser, such that the displayed video feeds appear to crawl across the rectangular area of the browser”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Displaying a large number of participants in a videoconference is well known in the art. For instance, Bader-Natal et al. (2019/0088153) in view of Nohria et al. (2015/0312520) teaches displaying a large number of participants in a videoconference.  However, ader-Natal in view of Nohria is silent on “moving the virtual arranged plurality of video feeds across a rectangular area, where the rectangular area corresponds to a rectangular area in the browser, where the moving is performed at incremental periods of time in a direction perpendicular to the height, and where the moving is less than the width of any of the video feeds of the arranged video feeds; streaming, to the browser, only video feeds of the plurality of video feeds that, at the current time and at the next increment of time, are at least partially within the rectangular area, and displaying, in the browser, the portions of the streamed video feeds within the rectangular area of the browser, such that the displayed video feeds appear to crawl across the rectangular area of the browser”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715